Citation Nr: 0121387	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $4,159, to include the issue of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Roanoke, Virginia.

The Board notes that the veteran, in many of his statements, 
has indicated that he takes medication for a nervous 
condition, which he claims was caused by his service in the 
war.  As such, the Board finds these statements to constitute 
the submission of an informal claim by the veteran for 
entitlement to service connection for a nervous disorder, and 
refers this claim to the RO for appropriate action.  


REMAND

The Veterans Claims Assistance Act of 2000 redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and assist a claimant in 
developing the facts necessary to substantiate the claim.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (hereinafter, "VCAA").  Such duty 
includes requesting information as described in 38 U.S.C.A. 
§ 5106 (West 1991).  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2001).

In this regard, the Board notes that the veteran, while 
acknowledging that his wife has the requisite amount of 
savings to pay this debt, also indicated that she will be 
incurring substantial medical expenses in the near future, to 
include a total knee replacement.  Evidence of these medical 
expenses would be relevant to the question of whether the 
veteran has the requisite funds to repay any overpayment.  As 
such, this case should be remanded for a current Financial 
Status Report, and the veteran should be asked to submit 
evidence of the medical expenses that his wife has recently 
undergone, and expects to incur in the near future.

Further, in reviewing the record, the Board notes that the 
veteran, in numerous statements, had indicated that he does 
not understand how the overpayment was made in this case, and 
that he does not feel he owes the government any money.  In 
this regard, the record demonstrates that the RO did not 
attempt to properly consider the validity of the veteran's 
debt.  No audit, or "due and paid" report was compiled in 
this case.  In light of the veteran's contentions in this 
case, the Board finds that the veteran is entitled to receive 
a detailed determination of the validity of the debt, rather 
than documents that merely show how the debt was calculated. 

The United States Court of Appeals for Veterans Claims has 
clearly stated its intention to discourage piecemeal 
considerations of claims, and has held that if one issue has 
a significant impact on another issue, then such issues are 
inextricably intertwined and must be adjudicated together.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Based upon 
statements in the record, the Board has determined that the 
veteran has raised the issue of whether the overpayment in 
this case was properly created and the Board has determined 
that the creation issue is inextricably intertwined with the 
veteran's request for waiver, which is currently certified 
for appellate review.  Since the veteran is challenging the 
validity of the underlying debt (i.e., the issue of whether 
the debt in the amount of $4,159.00 was properly created), 
this issue must be adjudicated by the VA prior to appellate 
review of the issue of entitlement to waiver of recovery of 
the overpayment in question.  Schaper v. Derwinski, 1 Vet. 
App. 430 (1991); 63 Fed. Reg. 31264, VAOGCPREC 6-98 (1998).

In light of the foregoing, and to ensure due process of law, 
the case is REMANDED to the RO for the following actions:

1. The RO should contact the veteran and 
ask that he submit a current Financial 
Status Report, as well as any further 
information and/or records detailing 
recent and upcoming medical expenses 
for himself and his wife.

2. The RO should develop and adjudicate 
the issue of whether the creation of 
the overpayment of VA improved pension 
benefits in the calculated amount of 
$4,159 was proper.  The RO should 
state the amount due and paid and 
explain how the amount of the 
overpayment was calculated.  The RO 
should clearly indicate amounts paid 
to the veteran and the dates of 
payments, as well as the amounts which 
should have been paid to him.  The RO 
should explain how the amount that 
should have been paid was derived and 
provide information as to the sources 
of the income and the unreimbursed 
medical expenses considered.  The 
periods covered for the overpayment in 
question as well as any subsequently 
created overpayment must be set forth 
separately, i.e., beginning and ending 
dates, amounts, and reason for the 
overpayments.

3. If the RO determines the debt is 
validly established, the request for 
waiver of recovery of the overpayment 
should be readjudicated by the 
Committee on Waivers and Compromises.  
The RO should also inform the veteran 
of his right to appeal to the issue 
with respect to the validity of the 
debt (i.e., whether the underlying was 
properly created).

If the determination is adverse to the veteran, and (or) if a 
timely notice of disagreement is received with respect to the 
issue of the validity of the debt, the RO should issue a 
supplemental statement of the case on all issues in appellate 
status, and the appellant and his representative should be 
given an opportunity to respond thereto, including notice of 
perfecting a substantive appeal of the issue concerning the 
validity of debt.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


